El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
Se trata de una acción reivindicatoría ejercitada por José Bodríguez Pérez contra el Gobierno de la Capital de Puerto *51Rico. Los litigantes, con la aprobación de la corte inferior, estipularon gran parte de los hechos alegados en la demanda y controvertidos en la contestación. Pueden darse, pues, los que siguen, como alegados y admitidos.
El demandante es dueño desde el 5 de junio de 1919 de una finca urbana radicada en la sección norte del barrio de Santurce, del término municipal de San Juan. Consta de una casa de madera techada de hierro galvanizado, con frente a la Avenida Ponee de León, enclavada en un solar de 26 varas por el sur, 34 por el norte y 32 varas y un pie por el este y el oeste. Colinda por el norte con solar de José Rodríguez Pérez; por el sur con la Avenida Ponce de León, a la que da frente; por el este con solar de Ignacio Colón, y por el oeste con la calle Simón Bolívar. Dicha finca consta inscrita a favor del demandante en el registro de la propiedad corres-pondiente.
En 27 de febrero de 1923 el demandado ocupó, para uso de la comunidad, parte de la referida finca, en la extensión y con los linderos que se dirán, manteniéndose desde entonces en posesión de ella sin justo título y a sabiendas de que per-tenece al demandante. La parcela en cuestión ocupa una superficie de 91 metros 37 centímetros cuadrados, y colinda por el norte con la finca principal; por el sur con la Avenida Ponce de León; por el este con solar de Ignacio Colón, y por el oeste con la calle Simón Bolívar.
En cuanto al valor de la faja de terreno detentada, que el demandante fija en $4,068.50 y a los daños causados por la detentación, que el demandante hace subir a $49,502.18, las partes no llegaron a ningún acuerdo, siendo ésas, por tanto, las verdaderas cuestiones de hecho sobre las cuales existe disparidad de criterio entre los litigantes.
En cuanto a la segunda Causa de acción, que de dos consta la demanda, el demandado reconoce que el demandante es dueño de una faja de terreno ocupada por el demandado para uso público, que mide 76 metros con 18 centímetros cuadra-dos de superficie, colindante por el norte con Bernardo Eer-*52nández, al sur con la Avenida Ponce de León, al oeste con la calle Simón Bolívar, y al este con el solar de que forma parte, ya descrito como del demandante. Lo estipulado limita la controversia de Lechos a si el demandado ocupó dicha par-cela desde hace alrededor de 14 años para hacerla formar parte 'de la calle Simón Bolívar, como alega el demandante, o si por el contrario, está desde hace más de 30 años dedi-cada al uso público, y a si la parcela detentada vale $3,227.20 ó $457.08 como respectivamente alegan el demandante y el demandado. Quedó además en issue si hubo o no mala fe en la ocupación, y el importe de los daños ocasionados por ella, si algunos hubo.
Visto el caso declaró la corte inferior con lugar la de-manda, condenando al demandado a pagar al demandante la suma de $8,356.98 por los conceptos que después se dirán, pagando cada parte sus propias costas. No. conformes con dicha sentencia, ambas partes apelaron para ante este tribunal. El demandado señala en su alegato dos errores; el demandante los siguientes diez:
“1. Al no resolver que la falta de justo título es evidencia per se de la mala fe del detentador.
“2. Al resolver que la teoría de que la falta de título implica la falta de buena fe, si es una teoría aplicable a una corporación política, de ser aplicable al Municipio demandado 'está ya de cam-biarse. ’
“3. Al resolver qpe el hecho de ocupar una parcela para una-calle el Municipio demandado, cuando por la forma de edificación no se causaba trastorno a la propiedad, no es per se evidencia de mala fe.
“4. Al resolver que la ocupación de una parcela del demandante apelante y apelado aun sin justo título no equivale a mala fe en la posesión, equivalente a una usurpación u ocupación de la propiedad sin un debido proceso de ley.
"5. Al sostener que el Municipio demandado tiene en determi-nadas ocasiones facultad para ocupar fajas o porciones de terreno, porque siendo una entidad de constitución perpetua, tiene siempre el perjudicado el poder o la facultad de ser indemnizado o resarcido de los daños que se le ocasionen.
*53“6. AI no condenar al Municipio demandado a indemnizar al demandante en la suma de veinticinco mil dólares por no haber po-dido construir un edificio que tenía proyectado, así como por no haber podido desarrollar y ampliar su negocio.
“7. Al no condenar al demandado a pagar al demandante ape-lante la suma de dieciséis mil ochocientos sesenta y siete dólares ($16,867) por el costo de ajustar la construcción o reconstrucción del edificio sobre el inmueble que se describe en la demanda, con motivo del cambio de la rasante de la calle llevado a efecto por el demandado sobre la faja de terreno que da a la Avenida Ponce de León.
“8. Al no condenar al Municipio demandado a pagar al deman-dante por la disfrutación (sic) de la faja que da a la Avenida Simón Bolívar y por las rentas y utilidades que dejó de percibir con motivo de la detentación de dicha faja, estimada en la suma de cinco mil dólares ($5,000).
“9. Al no condenar al Municipio demandado al pago de las costas, desembolsos y honorarios de abogado.
“10. En la apreciación de la prueba y la aplicación de la ley al no justipreciar las fajas de terreno en las Avenidas Ponce de León y Simón Bolívar, en las sumas de $4,068.50 y $3,227.20, res-pectivamente, que totalizan la suma de $7,295.70.”
Creemos innecesaria nna extensa disensión de los primeros cinco señalamientos. Cuando la sentencia es correcta, y las razones o fundamentos equivocados, no se causa a la parte querellante agravio o perjuicio alguno que pueda invocar como base de una apelación. Ésta se establece contra la sentencia, para corregir los errores que contenga, y no contra la opinión en que descansa, aun cuando fuere equivocada.
“El tercer error se refiere a uno de los fundamentos que tuvo la corte inferior para dictar la sentencia que dictó. Pero si ésta es correcta, el hecho de que los fundamentos sean erróneos no es motivo para revocar.” Ryan v. Sucn. Ryan, 51 D.P.R. 44, 54, y casos citados.
Las cuestiones que suscita el apelante en sus cuatro primeros señalamientos de error relativas a la buena o mala fe con que el demandado detenta las parcelas de terreno objeto de este litigio, si bien son importantes a los efectos de *54adjudicar los frutos, carecen sin embargo de finalidad prác-tica en este recurso, porque en la sentencia se concede al ape-lante, no obstante las manifestaciones del juez sentenciador en su opinión, todo cuanto tendría derecho a recibir de un poseedor de mala fe, como veremos. Y si es eso lo que per-sigue el apelante, ¿qué importa que en su opinión la corte inferior dijera lo que el apelante le atribuye en dichos cuatro primeros señalamientos 1
Es cierto que de la opinión emitida en este caso, y espe-cialmente de las frases contenidas en ella que el apelante con-sidera equivocadas, no se desprende que la corte a quo con-siderara al municipio demandado como poseedor de mala fe, pero como a pesar de ello adjudicó los frutos con arreglo al artículo 384 del Código Civil, huelga resolver si se cometie-ron o no los cuatro primeros errores que como tales señala en su alegato el apelante, pues aun cuando aceptáramos que en ellos incurriera el juez sentenciador, el apelante no adqui-riría por eso más derechos de los que le fueron reconocidos. Si el apelante fue indemnizado o no de todos aquellos daños que son reparables dentro del citado artículo 384, lo resolve-remos al estudiar otros errores que han sido levantados.
Ese artículo, transcrito literalmente, dispone:
“Artículo 384. — El poseedor de mala fe abonará los frutos per-cibidos y los que el poseedor legítimo hubiere podido percibir, y sólo tendrá derecho a ser reintegrado de los gastos necesarios hechos para la conservación de la cosa. Los gastos hechos en mejoras de lujo y recreo no se abonarán al poseedor de mala fe; pero podrá éste llevarse los objetos en que esos gastos se hayan invertido, siempre que la cosa no sufra deterioro, y el poseedor legítimo no prefiera quedarse con ellos, abonando el valor que tengan en el momento de entrar en la posesión.”
En la sentencia apelada la corte inferior condena al de--mandado a pagar al demandante la suma de $8,356.98, que se descompone en las siguientes partidas:
“$2,741.10 por la parcela o faja de terreno correspondiente a la Avenida Ponce de León.
*55“$1,904.50 por la parcela o faja de terreno correspondiente a la calle de Simón Bolívar.
“$3,345.00 como indemnización por los frutos o rendimientos que tales parcelas de terreno han debido producir al demandante y por todo el tiempo que las mismas han estado én posesión del demandado.
“$366.38 por concepto de contribuciones pagadas al Tesoro Insular por las dos parcelas de terreno a que se contrae este pleito. ’ ’
La partida de $3,345 como indemnización al demandante por los frutos que las parcelas de terreno han debido produ-cirle, y a la que no tendría derecho de haber la corte consi-derado al demandado como poseedor de buena fe, claramente demuestra que aquélla tuvo en mente el artículo 384 del Có-digo Civil al dictar la sentencia apelada.
El quinto señalamiento de error, como los otros cuatro que le preceden, se refiere a supuestos errores en la opinión, que de haberse cometido no alterarían la sentencia, y en vista de ello no le daremos mayor consideración.
Consideraremos ahora si la corte inferior concedió al demandante toda la indemnización a que tenía derecho, de acuerdo con el citado artículo 384 del Código Civil.
El demandante reclama en su demanda la cantidad de $25,000 “por haberle sido imposible ... la construcción de un edificio que tenía proyectado y en condiciones de poder construir en y antes de la fecha de la detentación, así como por no haber podido desarrollar y ampliar su negocio”; $16,867 por “ajustar la construcción o reconstrucción del edi-ficio sobre el inmueble . . . con motivo del cambio de la ra-sante de la calle,” y $5,000 por “beneficios, rentas, utilida-des e intereses sobre” la faja de terreno que da a la calle Simón Bolívar. La corte estimó que esas partidas eran remo-tas, especulativas, ilógicas e irrazonables y se negó a conce-, derlas. De ello se queja el apelante en el sexto, séptimo y octavo errores, que examinaremos separadamente.
En cuanto a la de $25,000, estamos de acuerdo con el cri-terio de la corte inferior. Conceder que el demandante tiene derecho a daños por haberle sido imposible construir un edi-*56ficio que tenía proyectado, sería invadir el campo de la con-jetura y de la especulación. Concurren tedios futuros cuya exactitud es imposible predecir, tales como importe de los arrendamientos, que fluctúan de acuerdo con el abasto y la demanda y la fiabilidad para pagarlos; número de locales desocupados y tiempo que permanecen en ese estado; cáno-nes que por una u otra razón no fian podido cobrarse, e infi-nidad de causas varias que no es necesario enumerar.
“Otro error cometido por el árbitro y por la corte se refiere al alcance que debe dársele a la regla de que un poseedor de mala fe está obligado a responder de todo lo que la propiedad poseída puede hacerse producir. No creemos que esta regla requiera del poseedor que cambie el estado de la propiedad. Supongamos, por ejemplo, que una región vasta de terreno virgen, en su casi totalidad, un bosque, puede hacerse producir grandes rendimientos de granos y productos agrícolas si se limpiara el bosque, se arara y se cultivara. ¿Está el poseedor de mala fe — sólo técnicamente, quizá — obligado a responder al verdadero dueño una vez obtenga éste sentencia, de las miles de fanegas de trigo y maíz u otros productos agrícolas que pudieron cultivarse en la tierra? ¿Es el deber de un poseedor, aunque lo sea de mala fe, cambiar la naturaleza del terreno, de virgen a cultivado, agrícola, por ejemplo, o abrir y trabajar una mina de hierro, cobre u oro para derivar de la tierra su mayor rendi-miento y entregarlo luego al verdadero dueño? ¿Es que prevalece acaso tal principio de ley? Creemos que no. El cálculo de tales éntradas futuras (undeveloped) es totalmente especulativo en ex-tremo (too speculative a matter). New Orleans v. Gaines, 131 U. S. 191, 217.
Nada más elocuente para demostrar basta qué grado puede especularse con esa clase de daños, que los propios cálculos del demandante. Declaró en el juicio que proyectaba la cons-trucción de un edificio a un costo de $45,000, que esperaba le produjera “$800 y pico de pesos” limpios, mensualmente, esto es, $9,600 al año. Esa renta limpia representa un poco más del 21 por ciento limpio sobre el capital invertido, lo que sería indudablemente una ganancia exagerada y tal vez sin precedentes.
*57. . El resto hasta $768.77, o sean $549.12, se reclama, usando las mismas palabras empleadas en la demanda, ‘por importe del 25 por ciento sobre 219 dólares 65 centavos que el demandante ha per-dido por lo dejado de ganar mensnalmente, como producto líquido de dicho dinero en su casa de comercio, desde el 24 de octubre de 1911, hasta la fecha, o sean 18 meses.’
“Prescindiremos de investigar y resolver si existe o no causa de ■acción con respecto a las partidas de $131.55 y $88.10, limitando nuestro examen a la de $549.12 que se reclama como ganancia dejada de obtener.
“Hemos resumido substancialmente los hechos alegados en la demanda y al referirnos luego a la partida de $549.12, hemos trans-crito textualmente la alegación del demandante. Como puede verse de todo ello, no se expone ninguna circunstancia extraordinaria, sino que simplemente se reclama un veinte y cinco por ciento mensual, ■o sea un trescientos por ciento anual, como producto líquido de la cantidad dejada de percibir por el demandante y de la gastada por él, según sostiene, con motivo de los actos del demandado, emplea-das dichas cantidades en la casa de comercio del demandante. Es tan extraordinaria la pretensión del demandante, está tan desprovista de fundamento su reclamación de un veinte y cinco por ciento men-sual, que es necesario concluir que no tiene causa de acción con res-pecto a la partida de $549.12.” González v. Rosado, 23 D.P.R. 1.
En Palou y Sobrino v. Dueño et al., 15 D.P.R. 570, esta corte se refirió a una solicitud de daños y perjuicios pare-cida a la presentada en este caso, usando el siguiente lenguaje:
“. . . En la cláusula cuarta de la demanda, se enumeran los daños y perjuicios como sigue:
“I.
“2. Producto de 25 cuerdas de tabaco que se pensaban sembrar ■en esos terrenos según costumbre de los arrendatarios, $500. . . .
“La segunda partida, o sea la referente a las ganancias que los apelantes hubiesen podido obtener, del tabaco, es manifiestamente demasiado inverosímil. ’ ’
. Convenimos con la corte inferior en que los daños recla-mados por el indicado concepto son demasiado remotos, espe-culativos e irrazonables. No existe precepto legal alguno que pudiera justificar la concesión de tales daños.
*58 El séptimo error demanda cuidadoso análisis. Al considerar el juez sentenciador la partida de $16,867 reclamada por el demandante como el costo de ajnstar el edificio a la nueva'rasante establecida en la avenida Ponce de León, estimó que se trataba de daños remotos, especulativos, ilógicos e irrazonables, y los negó. Quizás sea conveniente dejar establecido antes de proseguir, que el examen que fiemos fiecho de la prueba nos fia llevado al convencimiento de que la diferencia entre el antiguo y el nuevo nivel de la Avenida Ponce de León en el sitio donde radica el solar del demandante, es de un metro y treinta y cinco centímetros.
El artículo 2 de la Ley Orgánica de Puerto Rico dispone que “la propiedad particular no será tomada ni perjudicada para uso público, a no ser mediante el pago de una justa compensación fijada en la forma provista por la ley.” En ausencia de preceptos constitucionales como el citado o de estatutos al mismo efecto, ni la Corte Suprema de los Esta-dos Unidos ni las de los diferentes estados fian considerado a una corporación municipal responsable por daños conse-cuentes (consequential damages) causados a un colindante como resultado del cambio de nivel de una calle a menos que mediara negligencia o que el municipio ocupara terreno de dicfio colindante. Dorman v. City of Jacksonville, 13 Fla. 538; Simmons v. City of Camden, 26 Ark. 276; Fuller v. Atlanta, 66 Ga. 80; Wright v. City of Wilmington, 92 N. C. 156; Reynolds v. Mayor, etc., of Shreveport, 13 La. Ann. 426-428; 5 McQuillin, Municipal Corporations, sec. 2114, pág. 460. La misma doctrina prevalecía y aún subsiste en aquellos estados en que no se fia conferido al perjudicado una causa de acción basada en esos fieefios, y cuyas constituciones sólo garanti-zan que la propiedad particular no sería “tomada” para uso público sin debida compensación. Northern Transp. Co. v. Chicago, 99 U. S. 635; City of Kokomo v. Mahan, 100 Ind. 242; Smith v. City of Eau Claire, 78 Wis. 457. En este último dijo la corte:
*59“Posiblemente no existe regla de derecho más firmemente esta-blecida qne la de qne si resultan a nn terrateniente daños conse-cuentes (consequential damages) por subir o bajar un municipio el nivel de sus calles, ello no es una ocupación de propiedad privada para uso público dentro del significado de la constitución; y la de que si un municipio actúa por autoridad legal y con cuidado al alte-rar el nivel, no es responsable de tales daños, excepto por estatuto o por precepto constitucional.”
En el año 1870 el Estado de Illinois enmendó su constitu-. ción para garantizar no sólo que la propiedad privada no sería “tomada” para uso público a no ser mediante el pago de una justa compensación, sino tampoco “perjudicada” {damaged). El ejemplo fue seguido por muchos otros esta-dos, y por el Congreso Federal al redactar y más tarde apro-bar nuestra Carta Orgánica. La enmienda trajo como resul-tado un cambio radical en la jurisprudencia que regula la res-ponsabilidad de las corporaciones municipales al establecer y variar los niveles o rasantes de sus calles y avenidas. En 30 American State Eeports 835 se resume así esta nueva situación:
“. . . Bu estados donde este especial precepto constitucional existe, las cortes unánimemente ban sostenido que aunque con ante-rioridad a su promulgación una corporación municipal no incurría en responsabilidad hacia un terrateniente colindante por ningún daño que sufriera debido a actos de la ciudad al establecer o cambiar el nivel de sus calles excepto cuando la propiedad de aquél era en efecto ocupada, sin embargo, bajo tales preceptos constitucionales una ciudad es responsable por todo daño directo y consecuente {consequential) que surja de sus actos al establecer o cambiar el ni-vel de las calles a menos que compense dentro de un procedimiento de expropiación forzosa, antes de realizar el trabajo, o a menos que el perjuicio que cause, lo comparta el público en general. (Citas.) Esta regla ha sido sostenida por la Corte Suprema de los Estados Unidos en el caso de Chicago v. Taylor, 125 U. S. 161, donde la corte concluyó que bajo un precepto constitucional al efecto de que la propiedad privada no sería ocupada o perjudicada para uso público sin una justa compensación, prevalecería una acción en todos aquellos casos donde la propiedad privada hubiere sufrido un perjuicio substancial con motivo del establecimiento o cambio del nivel de una *60calle por una ciudad, aunque esos daños sean por su naturaleza directos o consecuentes (consequential) ; y cuando al establecerse el nivel de una calle o al bajar o subir el que ya existe se causa daño a la propiedad, esa propiedad ba sido perjudicada para uso público dentro del significado de dicho precepto constitucional. Worth v. City of Springfield, 78 Mo. 107; McElroy v. Kansas City, 21 Fed. 257.”
En Reardon v. San Francisco, 66 Cal. 492, 505, la Corte Suprema del Estado dijo:
“. . . El precepto abarca daño a la propiedad privada, inclu-yendo tierra, y lo que a ella está adherido. Si la tierra o los edifi-cios en ella, o cualquiera de ellos son perjudicados, este precepto re-quiere que sean compensados. Y si no se ha obtenido compensación al expropiar la tierra para la calle, dentro de un estatuto de expro-piación (véanse secciones 237, 1263 Código de Enjuiciamiento Civil, parte tercera, título 8) puede obtenerse en una acción.”
En el de City of Atlanta v. Green, 67 Ga. 386, se dijo:
“. . . En anteriores constituciones las palabras eran distintas a las de la actual. ‘La propiedad privada no será ocupada para uso público sin justa compensación,’ eran las palabras usadas corriente-mente. Pero bajo la constitución de 1877, se persigue mayor pro-tección hacia la propiedad de los ciudadanos; y ahora ‘no será ocu-pada o perjudicada’ para uso público sin justa compensación. El precepto no determina si los daños han de ser inmediatos y directos o consecuentes (consequential). Cualquier daño- a la propiedad para uso público■ debe ser compensado
En 4 McQuillin, Municipal Corporations, pág. 384, seo. 1599, dicho comentarista se expresa en una nota al calce de la página, del modo siguiente:
“. . . Donde este especial precepto constitucional existe, la re-gla sobre responsabilidad municipal ha sido cambiada y grandemente ampliada. Sin excepción alguna, las cortes han sostenido que aun-que con anterioridad a estos preceptos una corporación municipal no •era responsable a un terrateniente colindante por ningún daño su-frido' debido a actos de la ciudad al establecer o cambiar el nivel de sus calles, a menos que la propiedad fuera realmente ocupada, bajo tales preceptos una ciudad es responsable de todos los daños directos y consecuentes (consequential) que resulten de alteraciones *61en. el nivel de las calles, cuando el perjuicio así causado exceda del beneficio derivado con el cambio. Desde luego, que es aplicable la misma regla a toda mejora de carácter público.”
La corte de distrito cometió error, pues, al resolver como cuestión de derecho que por consistir la partida de $16,867 de daños remotos, especulativos, ilógicos e irrazonables, no tenía el demandante derecho a recobrarlos. Veamos ahora si ■con el ensanche de la carretera el demandante sufrió algún perjuicio.
 La medida de daños en estos casos es la diferencia entre el valor de la propiedad antes y después de la mejora.
“Medida de Daños — Los daños generalmente se regulan por la disminución del valor razonable de la propiedad en el mercado, que ha sido directamente afectada con motivo de la mejora, y se fijan teniendo en cuenta la naturaleza de la mejora y las circunstancias de cada caso, a tenor de la ley aplicable. En otras palabras, la medida de daños que resultan a la propiedad debido a un cambio en el nivel de la calle u otra mejora pública, es la diferencia entre el valor razonable de la propiedad, en el mercado antes de realizarse el trabajo, y el valor después, menos algún beneficio o ventaja especial que resulte. Me. Quillin, Municipal Corporation, vol. 5, pág. 506, see. 2139.
En 30 American State Reports 845, se dice:
"... La regla se establece en Parker v. Atchison, 46 Kan. 14, como que es la de que cuando una ciudad cambia el nivel de sus calles, un terrateniente colindante tiene derecho a cualquier daño especial que reciba; y en una acción para recobrarlos, el jurado puede tomar en consideración la condición de la propiedad, la calle, el nivel, y también el valor en el mercado de la propiedad inmediatamente antes y después de la alteración (en el nivel) ; y cuando la propiedad es perjudicada en su valor, la medida de daños será la diferencia de valor en el mercado, que resulte con motivo del cambio de nivel; y cuando el valor de la propiedad no ha sufrido debido al cambio, no habrá derecho a daños. Los daños deben medirse por la pér-dida pecuniaria; y si con motivo del cambio de nivel de la calle con que colinda la propiedad se ha beneficiado tanto como perjudicado, entonces no hay causa de acción. (Citas.) ... Al determinar si la propiedad se ha beneficiado o no tanto como perjudicado, no debe *62considerarse ningún beneficio que sea común a toda otra propie-dad. Mientras la medida de daños es la diferencia entre el valor de la propiedad en el mercado, antes y después del establecimiento del nivel, ni la caída de una pared de ladrillos ni la inminente so-cavación de una casa de viviendas allí situada pueden tomarse en cuenta al estimar los daños.”
En el caso de Moore v. City of Atlanta, 70 Ga. 611, la corte resolvió:
“. . . si cualquier dueño de propiedad es perjudicado al nive-larse una calle de modo que el valor pecuniario de su propiedad dis-minuya, él puede recobrar daños por los perjuicios que sufra. Se medirá ese daño por la disminución en el valor actual de su pro-piedad. Si pecuniariamente el valor no decae, no puede recobrar nada. Si a pesar de que la nivelación le diera mayores facilidades de entrada, su valor como mera residencia hubiera desmerecido, y no obstan Le, la mejora y aumento de valor producido, fueran igua-les a la inconveniencia o incomodidad de la casa como mera resi-dencia, entonces una cosa compensaría la otra'y no habría causa de acción. En otras palabras, el derecho a recobrar estribaría en cada caso en la disminución del valor pecuniario o en el mercado de la propiedad, causado por la nivelación.”
Véanse también: City of Chawneetown v. Mason, 82 Ill. 337; Lehigh Valley Coal Co. v. Chicago, 26 Fed. 415; Springer v. City of Chicago, 135 Ill. 553.
Aplicando al caso de autos la regla establecida por la juris-prudencia que acabamos de citar encontramos que en la trans-cripción de la evidencia no hay base suficiente para fijar la indemnización a que el demandante pudiera tener derecho. El demandante tuvo amplia oportunidad durante el juicio para probar, de acuerdo con la regla citada, la disminución de valor sufrida por la casa y por el solar de su propiedad como consecuencia directa del ensanche y del cambio de nivel en la Avenida Ponce de León. Hemos leído cuidadosamente el testimonio del perito Etienne Totti, testigo del demandante, quien declaró que conocía desde 1913 la casa y solar del demandante; que la casa podrá tener de veinte a veinticinco años de construida y que está hecha de madera de pichipén, *63sin madera alguna del país; qne estima qne en el año 1923 diclia casa tendría nn valor de $4,000; qne la depreciación anual en las construcciones de madera es de nn 4 por ciento; y qne la casa del demandante como está actualmente vale $2,500. Nada declaró el testigo en cnanto a la disminución ■del valor del solar como consecuencia de las obras realizadas por el municipio demandado, en el año 1923.
Dando a la declaración del perito señor Totti el pleno cré-dito que ella merece, lo único que resulta probado es que la casa en cuestión, valía $4,000 en 1923 y que doce años más tarde, en 1935, en la feeba en que declaraba el perito, el valor de la propiedad se había reducido a $2,500. ¿Se debió esa diferencia de $1,500 en el valor de la casa a las obras del ensanche o a la depreciación anual de 4 por ciento que sufren normalmente las construcciones de madera? En ausencia de prueba en contrario sobre el primer extremo, debemos dedu-cir, de acuerdo con lo declarado por el perito, que la dismi-nución en el valor de la casa fué la consecuencia natural de la depreciación anual de 4 por ciento que normalmente sufren esa clase de edificaciones.
La evidencia introducida por el demandante no justifica-ría una modificación de la sentencia apelada.
Pasemos al octavo error, donde el demandante se queja de que la corte inferior no le diera todas las rentas y utilidades que la parcela que tiene su frente a la calle Simón Bolívar pudo haberle producido. La corte inferior tasó dicha parcela en $1,904.50, y concedió al demandante el 6 por ciento de interés sobre esa suma durante los 12 años que el Gobierno de la Capital la vino detentando. El demandante insiste en que de haber podido construir el edificio que tenía en proyecto, los frutos hubieran ascendido a $5,000. Por las razones aducidas al discutir el sexto señalamiento de error, opinamos que la corte inferior concedió al demandante todo cuanto tenía derecho a recibir.
No se equivocó la corte a quo, como sostiene el demandante, al no condenar al demandado al pago de las costas, *64desembolsos y honorarios de abogado. Las pretensiones del demandante eran tan desmedidas y desproporcionadas, que no fué temerario el demandado al defenderse. En la demanda pedía $63,797.88; la corte le concedió $8,357.28. Es de perfecta aplicación el caso de García v. Fernández, 52 D.P.R. 183, 190, y por las razones y citas en él consignadas, debe declararse sin lugar este señalamiento.
En cuanto al décimo y último señalamiento, sólo diremos-que de la transcripción taquigráfica del récord no surge el manifiesto error de apreciación que el demandante le imputa a la corte sentenciadora al justipreciar de acuerdo con la prueba, las dos parcelas de terreno envueltas en este litigio..
Examinemos añora el recurso interpuesto por el demandado. En su alegato señala dos errores. El primerodice así:
“Haber declarado que el Gobierno de la Capital está obligado a indemnizar al demandante por la tenencia de las dos fajas de terreno indicadas, en la suma de $3,345.00 por concepto de intereses legales. ’
Se basa el demandado en. que, ni en las leyes que crearon el extinto municipio de San Juan, ni en la núm. 99 del 15 de mayo de 1931, estableciendo un gobierno especial para la •capital de Puerto Rico, existe “precepto alguno del poder soberano declarando que su criatura de gobierno, el extinto municipio de San Juan y boy el gobierno de la capital, venga obligado a pagar indemnización por la posesión de tierras-dedicadas al uso de la comunidad en forma de intereses sobre-el valor mismo de dichos terrenos.” El artículo 2 de nues-tra Carta Orgánica prohíbe, como hemos visto, que la pro-piedad particular sea tomada ni perjudicada para uso publico,, a no ser mediante el pago de una justa compensación fijada en la forma provista por ley. El Código Civil contiene igual o parecido pronunciamiento. Dice el artículo 282 (ed. 1930) r
“Nadie podrá ser privado de su propiedad sino por autoridad competente y por causa justificada de utilidad pública, previa siem-pre la indemnización correspondiente.”
*65El mismo artículo expresa en su tercer párrafo que:
“La indemnización comprenderá no sólo el valor de la cosa de la cual el propietario es privado, sino que también una remunera-ción por los daños y perjuicios que se le ocasionen con la privación de la propiedad.”
.El hecho de que el juez sentenciador fijara en nn 6 por ciento sobre el valor de las parcelas detentadas el importe de la indemnización a que el demandante tiene derecho, carece en absoluto de importancia. Establecido el derecho del de-mandante a “una remuneración por los daños y perjuicios que se le ocasionen con la privación de la propiedad,” poco o nada importa, a nuestro juicio, que la corte inferior adop-tara como medida para la fijación de la indemnización el interés legal sobre el valor del terreno.
El segundo error señalado dice así:
“Haber decretado que el Gobierno de la Capital venía obligado a pagar al demandante $368.68 por concepto de contribuciones que se dice satisfechas por él.”
El'demandante alegó y la sentencia de la corte inferior le reconoció su título de dueño sobre las dos parcelas de terreno ocupadas por el municipio para uso público. La corte sen-tenciadora concedió además al demandante una indemnización por lo que éste dejó de percibir como frutos o beneficios du-rante el tiempo de la detentación de los inmuebles por el municipio. En otras palabras, la sentencia apelada colocó al demandante en la misma posición legal en que éste se hubiese encontrado en la fecha de la sentencia de no haber ocurrido la detentación ilegal de su posesión. No vemos razón legal alguna que pueda justificar el que se imponga al deman-dado la obligación de reintegrar al demandante el importe de las contribuciones satisfechas por éste. El demandante satis-fizo esas contribuciones como dueño que ha sido, es y con-tinuará siendo de la propiedad, hasta que su valor fijado por la corte le sea satisfecho. La corte inferior erró al condenar al demandado al reintegro de tales contribuciones.

*66
Por las razones expuestas debe modificarse la sentencia apelada, para dejar sin efecto el pronunciamiento'por él que se impuso al municipio demandado el 'reintegro de $3b8.d8 por concepto de contribuciones, y así modificada confirmarse.